DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 12/10/2020.
In the application claims 1-20 are pending.
For all examination purposes the earliest priority date of all independent and dependent claims is 09/13/2018. The provisional application 62/557,779 filed 09/13/2017 does not show that applicant has the possession of invention as a whole for independent claims 1, 6, 12, and 16, especially, the claimed “operates as a node in a mesh network of a local area network by receiving network data and sending said network data across said local area network; receives smoke alarm data from said smoke detection system, said smoke alarm data comprises at least one of: a location of where smoke is detected, type of smoke, or type of fire; interrupts sending said network data across said local area network; sends said smoke alarm data; and resumes sending said network data to said other nodes in said mesh network only after said smoke alarm data is completely sent.” The dependent claims further narrow the independent claims; and therefore, the possession requirement for the invention as a whole is not satisfied for the dependent claims. If applicant disagree, applicant shall traverse in response to this Office action and specifically point to the section of the said provisional application for the support of the claimed subject matter. 

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wedig (US 2014/0191875 A1), in view of Urrutia (US 2017/ 0053508 A1), in view of Beliles (US 2006/0271658 A1) and further in view of Masterlark (US 2014/0344002 A1).
Consider claim 1, Wedig discloses a smoke detector, (Wedig teaches, “system, method, and computer-readable medium for enhanced emergency detection. This can include fire safety equipment, such as a smoke alarm/detector, with end-to-end connectivity over the internet into a cloud storage and processing facility,” See ¶ [0043]) comprising 
a smoke detection system, (Wedig teaches, “FIG. 1 is a block diagram of an evacuation system 100,” See ¶ [0044]; “sensory nodes 105, 110, 115, and 120 can be configured to detect an evacuation condition. The evacuation condition can be a fire, which may be detected by the presence of smoke and/or excessive heat.” See ¶ [0045]);
a smoke detector memory (215), (Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a smoke detector…” See ¶ [0054]) comprising
a smoke detector application, (Wedig teaches, “[v]arious combinations of hardware or software components, or a combination of hardware and software components, may be used,” See ¶ [0077]; “User interface 220 can be used by a system administrator or other user to program and/or test sensory node 200,” See ¶ [0056]);
a microprocessor (240) that, according to instructions from said smoke detector application, (Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a smoke detector…” See ¶ [0054]);
operates as a node (105, 110) in a mesh network of a local area network (See Fig. 1, element 135) by receiving network data and sending said network data across said local area network, (Wedig teaches, “network 135 can include a redundant (or self-healing) mesh network centered around sensory nodes 105, 110, 115, and 120 and decision nodes 125 and 130. As such, sensory nodes 105, 110, 115, and 120 can communicate directly with decision nodes 125 and 130, or indirectly through other sensory nodes. As an example, sensory node 105 can provide status information directly to decision node 125. Alternatively, sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]);
receives smoke alarm data from said smoke detection system (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]);
sends said smoke alarm data, (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]).

With respect to, “said smoke alarm data comprises at least one of: type of smoke, or type of fire” Although Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a smoke detector…” See ¶ [0054]. Wedig teaches, “a sensory node that detected the evacuation condition can provide an indication of the evacuation condition to decision node 125 and/or decision node 130. The indication can include an identification and/or location of the sensory node” See ¶ 0049. User can program the location of the sensor nodes, “User interface 220 can also be used to upload location information to sensory node 200, to test sensory node 200 to ensure that sensory node 200 is functional, to adjust a volume level of sensory node 200, to silence sensory node 200, etc… For example, if the device is located within a home structure, the pre-recorded message may indicate that "the evacuation detector in the hallway has low battery power, please change."” See ¶ 0056. “floor plan screen 2400 is displayed, as shown in FIG. 24. The Urrutia teaches, “a method for using multiple wavelengths of electromagnetic radiation to detect smoke by a smoke detector…”  Urrutia teaches, “using EM radiation at significantly different wavelengths (e.g., wavelengths near the opposite ends of the visible light spectrum, such as blue and infrared EM radiation), it may be possible to identify the type of fire causing the smoke.” See ¶ 0083.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig and to identify the type of fire by examining the EM spectrum of the smoke as suggested by Urrutia in an effort to advise the end-user or firefighter to pay attention source of fire and eliminate the guess work in their time sensitive actions. 

Wedig does not explicitly disclose “interrupts by halting sending said network data across said local area network; and resumes sending said network data to said other nodes in said mesh network only after said smoke alarm data is completely sent.” Nonetheless, in an analogous art, Beliles discloses a smoke detector (Beliles teaches, “edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc.” See ¶ [0021]) comprising a microprocessor (Beliles teaches, “present invention may include any processor-containing device,” See ¶ [0035]) that interrupts by haulting sending said network data across said local area network, (Beliles teaches, “network infrastructure devices (e.g. routers, switches, etc.) can prioritize/re-prioritize data that passes through the data network. Prioritization provides a mechanism for the network infrastructure to transmit the data at the earliest possible moment, or when possible (buffered for some period of time) or in some cases, cease transmission of certain data without reaching its intended destination.” See ¶ 0005. Beliles teaches, “[e]dge device 104 sends data at the normal priority during normal conditions. Upon a change in the physical environment, event/state change detector 204 (the video camera or other sensing device) detects the change.” “As the media stream traverses the network, routers and/or switches prioritizes transmission of the media stream based pre-determined policies, typically prioritizing data packets or data frames with higher priority bit settings for transmission ahead of data packets or frames with lower priority bit settings.” See ¶ [0028]); and
With respect to, resumes sending said network data to said other nodes in said mesh network only after said smoke alarm data is completely sent, (Beliles teaches, “once the detected event or state change comes to a halt, the priority of the data may be reduced.” See ¶ 0025. Beliles teaches, “[t]he priority, security level, route and/or destination device assigned to the media stream data based on the cessation of the event can be decreased to normal in all respects (frame rate, resolution, packet and/or frame prioritization, security level, etc.) by edge device 104 when event/state change detector 204 detects the absence of the event and signals the event changer to restore normal priority, security level, route and/or destination addresses to all outgoing normal event media streams. The routers and switches resume normal processing of the data packets and/or data frames sent by edge device 104.” See ¶ [0028]).
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig-Urrutia and to interrupt network data and resume after smoke alarm data is sent as taught by Beliles in the system of Wedig to give the emergency event data, such as fire and smoke, priority over other network data “to support the emergency and critical network traffic over the normal network traffic.” (See Beliles ¶ [0025]).

With respect to, “said network data being data other than said smoke alarm data” in an analogous art, Masterlark teaches, “method for event response planning. The method may include receiving facility infrastructure data. The facility infrastructure data may define a set of facility logic for generating an event response plan for a particular facility.” See ¶ 0004. Masterlark teaches, “interface 100 for accessing a dynamic event response plan in accordance with some embodiments of the present invention. The interface 100 displays an image corresponding to a site plan of a particular facility, in this case, a power generation facility that includes a nuclear power plant. The site plan provides an interactive map of the facility for use in responding to an emergency condition, such as a fire… the interface 100 may provide the capability to select a particular abnormal event, such as an emergency condition or conditions, and the interface 100 may be modified based on the selected abnormal event. For example, icons displayed in the interface may be altered if the emergency condition is a chemical 1
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Wedig-Urrutia-Beliles and design network communication that can detect the difference between data related to plurality of abnormal events including data related to fire and dynamically adjust the interface 100 for accessing a dynamic event response plan as suggested by Masterlark in an effort to expedite and prioritize the network traffic. 

Consider claim 2, Wedig in view of Beliles discloses the smoke detector of claim 1, and Wedig further discloses wherein said microprocessor (240) comprises a network transport processor that operates as said node (105, 110), and a smoke alarm processor (240) that receives smoke alarm data from said smoke detection system, (Wedig “sensory node 200 may include additional, fewer, and/or different components. Sensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240,” See ¶ [0054]; “Processor 240 can be operatively coupled to each of the components of sensory node 200, and can be configured to control interaction between the components. For example, if an evacuation condition is detected by sensor(s) 205, processor 240 can cause transceiver 230 to transmit an indication of the evacuation condition to a decision node. In response, transceiver 230 can receive an instruction from the decision node regarding an appropriate evacuation message to convey. Processor 240 can interpret the instruction, obtain the appropriate evacuation message from memory 215, and cause warning unit 235 to convey the obtained evacuation message.” See ¶ [0065]).

Consider claim 3, Wedig in view of Beliles discloses the smoke detector of claim 1, and Wedig further discloses wherein said microprocessor (240) is a single processor, (Wedig teaches, “sensory node 200 may include additional, fewer, and/or different components. Sensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240,” See ¶ [0054]; see also See ¶ [0065] for various operations of the processor).

Consider claim 4, Wedig in view of Beliles discloses the smoke detector of claim 1, and Wedig further discloses wherein said microprocessor (240) sends said smoke alarm data via a hardwired network connection, (Wedig teaches, “[a]n Ethernet port may be installed on the bridge nodes. This may allow the nodes to directly communicate with the wired network and internet. The node will also have the ability to be powered via the network port using Power over Ethernet (PoE).” See ¶ [0093]).

Consider claim 5, Wedig in view of Beliles discloses the smoke detector of claim 1, and Wedig further discloses wherein said microprocessor (240) sends said smoke alarm data via said mesh network, (Wedig teaches, “nodes self-form a mesh network such that each node is reachable via the internet through one or more bridge nodes connected to the internet by various methods,” See ¶ [0043]; “network 135 can include a redundant (or self-healing) mesh network centered around sensory nodes 105, 110, 115, and 120 and decision nodes 125 and 130,” See ¶ [0051]).

Consider claim 6, Wedig discloses a smoke detector (Wedig teaches, “system, method, and computer-readable medium for enhanced emergency detection. This can include fire safety equipment, such as a smoke alarm/detector, with end-to-end connectivity over the internet into a cloud storage and processing facility,” See ¶ [0043]) comprising
a smoke detection system (Wedig teaches, “FIG. 1 is a block diagram of an evacuation system 100,” See ¶ [0044]; “sensory nodes 105,110, 115, and 120 can be configured to detect an evacuation condition. The evacuation condition can be a fire, which may be detected by the presence of smoke and/or excessive heat,” See ¶ [0045]);
(Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a smoke detector,” See ¶ [0054]) comprising
a smoke detector application (Wedig teaches, “[v]arious combinations of hardware or software components, or a combination of hardware and software components, may be used,” See ¶ [0077]; “User interface 220 can be used by a system administrator or other user to program and/or test sensory node 200,” See ¶ [0056]);
a microprocessor that, according to instructions from said smoke detector application (Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a smoke detector,” See ¶ [0054]);
operates as a node in a mesh network of a local area network by receiving network data and sending said network data across said local area network, (Wedig teaches, “network 135 can include a redundant (or self-healing) mesh network centered around sensory nodes 105, 110, 115, and 120 and decision nodes 125 and 130. As such, sensory nodes 105, 110, 115, and 120 can communicate directly with decision nodes 125 and 130, or indirectly through other sensory nodes. As an example, sensory node 105 can provide status information directly to decision node 125. Alternatively, sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]);
receives, while operating as said node, smoke alarm data from a second smoke detector, and other data within said network data, said second smoke detector having transmitted said smoke alarm data over said mesh network, (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]); sends said smoke alarm data, (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]).

With respect to, “said smoke alarm data comprises at least one of: type of smoke, or type of fire” Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a smoke detector…” See ¶ [0054]. Wedig teaches, “a sensory node that detected the evacuation location of the sensory node” See ¶ 0049. User can program the location of the sensor nodes, “User interface 220 can also be used to upload location information to sensory node 200, to test sensory node 200 to ensure that sensory node 200 is functional, to adjust a volume level of sensory node 200, to silence sensory node 200, etc… For example, if the device is located within a home structure, the pre-recorded message may indicate that "the evacuation detector in the hallway has low battery power, please change."” See ¶ 0056. “floor plan screen 2400 is displayed, as shown in FIG. 24. The floor plan screen 2400 shows a visual representation of a floor plan 2405 of an actual structure. It also shows the location of nodes or sensors in different rooms. For example, sensor 2410 is depicted visually upon the floor plan 2405.” See ¶ 0146. Wedig does not explicitly disclose type of smoke or type of fire, nonetheless, in an analogous art, Urrutia teaches, “a method for using multiple wavelengths of electromagnetic radiation to detect smoke by a smoke detector…”  Urrutia teaches, “using EM radiation at significantly different wavelengths (e.g., wavelengths near the opposite ends of the visible light spectrum, such as blue and infrared EM radiation), it may be possible to identify the type of fire causing the smoke.” See ¶ 0083.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig and to identify the type of fire by examining the EM spectrum of the smoke as suggested by Urrutia in an effort to advise the end-user or firefighter to pay attention source of fire and eliminate the guess work in their time sensitive actions. 


Wedig does not disclose halts sending other data upon receiving said smoke alarm data; and resumes sending said other network data only after said smoke alarm data is completely sent. Nonetheless, in an analogous art, Beliles discloses a smoke detector (Beliles teaches, “edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc.,” See ¶ [0021]), comprising a microprocessor, (Beliles teaches, “present invention may include any processor-containing device,” See ¶ [0035]), that halts sending other data upon receiving said smoke alarm data, (Beliles teaches “[e]dge device 104 sends data at the normal priority during normal conditions. Upon a change in the physical environment, event/state change detector 204 (the video camera or other sensing device) detects the change.” “As the media stream traverses the network, routers and/or switches prioritizes transmission of the media stream based pre-determined policies, typically prioritizing data packets or data frames with higher priority bit settings for transmission ahead of data packets or frames with lower priority bit settings.” See ¶ [0028]); and resumes sending said other network data only after said smoke alarm data is completely sent, (Beliles teaches, “the priority, security level, route and/or destination device assigned to the media stream data based on the cessation of the event can be decreased to normal in all respects (frame rate, resolution, packet and/or frame prioritization, security level, etc.) by edge device 104 when event/state change detector 204 detects the absence of the event and signals the event changer to restore normal priority, security level, route and/or destination addresses to all outgoing normal event media streams. The routers and switches resume normal processing of the data packets and/or data frames sent by edge device 104.” See ¶ [0028]).
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig-Urrutia and to interrupt network data and resume after smoke alarm data is sent as taught by Beliles in the system of Wedig to give the emergency even data, such as fire and smoke, priority over other network data “to support the emergency and critical network traffic over the normal network traffic.” (See Beliles ¶ [0025]).

(Wedig teaches, “[a]n Ethernet port may be installed on the bridge nodes. This may allow the nodes to directly communicate with the wired network and internet. The node will also have the ability to be powered via the network port using Power over Ethernet (PoE).” See ¶ [0093]).

Consider claim 8, Wedig in view of Beliles discloses the smoke detector of claim 6, and Wedig further discloses wherein said smoke alarm data via said mesh network (Wedig teaches, “nodes self-form a mesh network such that each node is reachable via the internet through one or more bridge nodes connected to the internet by various methods,” See ¶ [0043]; “network 135 can include a redundant (or self-healing) mesh network centered around sensory nodes 105, 110, 115, and 120 and decision nodes 125 and 130,” See ¶ [0051]).

Consider claim 9, Wedig in view of Beliles discloses the smoke detector of claim 6, and Wedig further discloses wherein upon receiving said smoke alarm data from said second smoke detector, said processor initiates an audible alarm, (Wedig teaches, “[w]arning unit 235 can include a speaker and/or a display for conveying an evacuation route or routes. The speaker can be used to play an audible voice evacuation message.” See ¶ [0064]).

(Wedig teaches, “Occupancy unit 225 can also use a video or still camera and video/image analysis to determine the occupancy.” See ¶ [0058]).

Consider claim 11, Wedig in view of Beliles discloses the smoke detector of claim 10, but does not specifically disclose wherein upon receiving smoke alarm data from said second smoke alarm, said processor turns on a camera. Examiner takes Official Notice, upon receiving smoke alarm data from any near smoke alarm on the network, processor turns on a camera. It would have been obvious to a person having ordinary skill in the art to turn on the camera upon reception of smoke data to check for occupancy only in case of an alarm rather than continuous occupancy monitoring to conserve power used by the detector.

Consider claim 12, Wedig discloses a method of transmitting smoke detector data, (Wedig teaches, “system, method, and computer-readable medium for enhanced emergency detection. This can include fire safety equipment, such as a smoke alarm/detector, with end-to-end connectivity over the internet into a cloud storage and processing facility,” See ¶ [0043]) comprising
operating a smoke detector as a node in a mesh network of a local area network, said smoke detector receiving network data and sending said network data across said local area network (Wedig teaches, “network 135 can include a redundant (or self-healing) mesh network centered around sensory nodes 105, 110, 115, and 120 and decision nodes 125 and 130. As such, sensory nodes 105, 110, 115, and 120 can communicate directly with decision nodes 125 and 130, or indirectly through other sensory nodes. As an example, sensory node 105 can provide status information directly to decision node 125. Alternatively, sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]);
receiving smoke alarm data from a smoke detection system within said smoke detector, (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]); and sending said smoke alarm data, (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]).

With respect to, “said smoke alarm data comprises at least one of: type of smoke, or type of fire” Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a location of the sensory node” See ¶ 0049. User can program the location of the sensor nodes, “User interface 220 can also be used to upload location information to sensory node 200, to test sensory node 200 to ensure that sensory node 200 is functional, to adjust a volume level of sensory node 200, to silence sensory node 200, etc… For example, if the device is located within a home structure, the pre-recorded message may indicate that "the evacuation detector in the hallway has low battery power, please change."” See ¶ 0056. “floor plan screen 2400 is displayed, as shown in FIG. 24. The floor plan screen 2400 shows a visual representation of a floor plan 2405 of an actual structure. It also shows the location of nodes or sensors in different rooms. For example, sensor 2410 is depicted visually upon the floor plan 2405.” See ¶ 0146. Wedig does not explicitly disclose type of smoke or type of fire, nonetheless, in an analogous art, Urrutia teaches, “a method for using multiple wavelengths of electromagnetic radiation to detect smoke by a smoke detector…”  Urrutia teaches, “using EM radiation at significantly different wavelengths (e.g., wavelengths near the opposite ends of the visible light spectrum, such as blue and infrared EM radiation), it may be possible to identify the type of fire causing the smoke.” See ¶ 0083.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig and to identify the type of fire by examining the EM spectrum of the smoke as suggested by Urrutia in an effort to advise the end-user or firefighter to pay attention source of fire and eliminate the guess work in their time sensitive actions. 


Wedig does not disclose interrupting sending said network data across said local area network; and resuming sending said network data to said other nodes in said mesh network only after said smoke alarm data is completely sent. Nonetheless, in an analogous art, Beliles discloses a method of transmitting smoke detector data, (Beliles teaches, “edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc.,” See ¶ [0021]) comprising interrupting sending said network data across said local area network, (Beliles teaches, “Edge device 104 sends data at the normal priority during normal conditions. Upon a change in the physical environment, event/state change detector 204 (the video camera or other sensing device) detects the change.” “As the media stream traverses the network, routers and/or switches prioritizes transmission of the media stream based pre-determined policies, typically prioritizing data packets or data frames with higher priority bit settings for transmission ahead of data packets or frames with lower priority bit settings.” See ¶ [0028]); and resuming sending said network data to said other nodes in said mesh network only after said smoke alarm data is completely sent, (Beliles teaches, “the priority, security level, route and/or destination device assigned to the media stream data based on the cessation of the event can be decreased to normal in all respects (frame rate, resolution, packet and/or frame prioritization, security level, etc.) by edge device 104 when event/state change detector 204 detects the absence of the event and signals the event changer to restore normal priority, security level, route and/or destination addresses to all outgoing normal event media streams. The routers and switches resume normal processing of the data packets and/or data frames sent by edge device 104.” See ¶ [0028]).
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig-Urrutia and to interrupt network data and resume after smoke alarm data is sent as taught by Beliles in the system of Wedig to give the emergency even data, such as fire and smoke, priority over other network data “to support the emergency and critical network traffic over the normal network traffic.” (See Beliles ¶ [0025]).

(Wedig teaches, “[c]omputing device 145 can use the identification information to obtain a one-to-one connection with the node to correctly program the GPS coordinates over network 135,” See ¶ [0052]).

Consider claim 14, Wedig in view of Beliles discloses the method of claim 12, and Wedig further discloses wherein said smoke alarm is sent to a public records server (Wedig teaches, “[d]ecision nodes 125 and 130 can also communicate with an emergency response center 140 through a telecommunications network, the Internet, a PSTN, etc. As such, in the event of an evacuation condition, emergency response center 140 can be automatically notified. Emergency response center 140 can be a 911 call center, a fire department, a police department, etc.” See ¶ [0048]).

Consider claim 15, Wedig in view of Beliles discloses the method of claim 15, and while Wedig does not specifically disclose wherein said smoke alarm is sent to a firetruck router on a firetruck, Wedig does disclose sending the fire/smoke data to the fire department (See ¶ [0048]). Examiner takes Official Notice that smoke alarm date can be sent to a firetruck router on a firetruck via a cellular LTE network. It would have been obvious to a person having ordinary skill on the art to send smoke/fire data directly to a firetruck in the same manner, and therefore have redundant data directly on the fire 

Consider claim 16, Wedig discloses a method of transmitting smoke detector data, (Wedig teaches, “system, method, and computer-readable medium for enhanced emergency detection. This can include fire safety equipment, such as a smoke alarm/detector, with end-to-end connectivity over the internet into a cloud storage and processing facility,” See ¶ [0043]) comprising 
operating a smoke detector as a node in a mesh network of a local area network, said smoke detector receiving network data and sending said network data across said local area network, (Wedig teaches, “network 135 can include a redundant (or self-healing) mesh network centered around sensory nodes 105, 110, 115, and 120 and decision nodes 125 and 130. As such, sensory nodes 105, 110, 115, and 120 can communicate directly with decision nodes 125 and 130, or indirectly through other sensory nodes. As an example, sensory node 105 can provide status information directly to decision node 125. Alternatively, sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]);
receiving, while operating as said node, smoke alarm data from a second smoke detector, said second smoke detector having transmitted said smoke alarm data over said mesh network, (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]); sending said smoke alarm data, (Wedig teaches, “sensory node 105 can provide the status information to sensory node 115, sensory node 115 can provide the status information (relative to sensory node 105) to sensory node 120, and sensory node 120 can provide the status information (relative to sensory node 105) to decision node 125.” See ¶ [0051]).
With respect to, “said smoke alarm data comprises at least one of: type of smoke, or type of fire” Wedig teaches, “[s]ensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a warning unit 235, and a processor 240. Sensor(s) 205 can include a smoke detector…” See ¶ [0054]. Wedig teaches, “a sensory node that detected the evacuation condition can provide an indication of the evacuation condition to decision node 125 and/or decision node 130. The indication can include an identification and/or location of the sensory node” See ¶ 0049. User can program the location of the sensor nodes, “User interface 220 can also be used to upload location information to sensory node 200, to test sensory node 200 to ensure that sensory node 200 is functional, to adjust a volume level of sensory node 200, to silence sensory node 200, etc… For example, if the device is located within a home structure, the pre-recorded message may indicate that "the evacuation detector in Urrutia teaches, “a method for using multiple wavelengths of electromagnetic radiation to detect smoke by a smoke detector…”  Urrutia teaches, “using EM radiation at significantly different wavelengths (e.g., wavelengths near the opposite ends of the visible light spectrum, such as blue and infrared EM radiation), it may be possible to identify the type of fire causing the smoke.” See ¶ 0083.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig and to identify the type of fire by examining the EM spectrum of the smoke as suggested by Urrutia in an effort to advise the end-user or firefighter to pay attention source of fire and eliminate the guess work in their time sensitive actions. 


Wedig does not disclose halting sending other network data upon receiving said smoke alarm data; and resuming sending said other network data only after said smoke alarm data is completely sent. Nonetheless, in an analogous art, Beliles discloses a method of transmitting smoke detector data, (Beliles teaches, “edge devices 104 include network-based input/output devices, which have the capability of recognizing abnormal conditions such as motion, change in the form of monitored objects, smoke, fire, etc.,” See ¶ [0021]) comprising halting sending other data upon receiving said smoke alarm data, (Beliles teaches, “Edge device 104 sends data at the normal priority during normal conditions. Upon a change in the physical environment, event/state change detector 204 (the video camera or other sensing device) detects the change.” “As the media stream traverses the network, routers and/or switches prioritizes transmission of the media stream based pre-determined policies, typically prioritizing data packets or data frames with higher priority bit settings for transmission ahead of data packets or frames with lower priority bit settings.” See ¶ [0028]); and resuming sending said other network data only after said smoke alarm data is completely sent, (Beliles teaches, “the priority, security level, route and/or destination device assigned to the media stream data based on the cessation of the event can be decreased to normal in all respects (frame rate, resolution, packet and/or frame prioritization, security level, etc.) by edge device 104 when event/state change detector 204 detects the absence of the event and signals the event changer to restore normal priority, security level, route and/or destination addresses to all outgoing normal event media streams. The routers and switches resume normal processing of the data packets and/or data frames sent by edge device 104.” See ¶ [0028]).
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Wedig-Urrutia and to interrupt network data and resume after smoke alarm data is sent as taught by Beliles in the system of Wedig to give the emergency even data, such as fire and smoke, priority over other network data “to support the emergency and critical network traffic over the normal network traffic.” (See Beliles ¶ [0025]).

With respect to, “said other network data being data other than said smoke alarm data” in an analogous art, Masterlark teaches, “method for event response planning. The method may include receiving facility infrastructure data. The facility infrastructure data may define a set of facility logic for generating an event response plan for a particular facility.” See ¶ 0004. Masterlark teaches, “interface 100 for accessing a dynamic event response plan in accordance with some embodiments of the present invention. The interface 100 displays an image corresponding to a site plan of a particular facility, in this case, a power generation facility that includes a nuclear power plant. The site plan provides an interactive map of the facility for use in responding to an  the interface 100 may provide the capability to select a particular abnormal event, such as an emergency condition or conditions, and the interface 100 may be modified based on the selected abnormal event. For example, icons displayed in the interface may be altered if the emergency condition is a chemical spill as opposed to a fire, or the sensor input data may be altered for a radiation leak (e.g., input data from radiation sensors may be obtained or prioritized) as opposed to a fire (e.g., input data from smoke detectors or heat sensors may be prioritized). In some embodiments, the interface may automatically detect the type of abnormal event and configure itself appropriately (e.g., configured for a fire based on input from smoke detectors/heat sensors, configured for a seismic event based on input from an on-site seismograph counter, or configured for a radiation event based on input from an on-site Geiger counter).” See ¶ 0025.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Wedig-Urrutia-Beliles and design network communication that can detect the difference between data related to plurality of abnormal events including data related to fire and dynamically adjust the interface 100 for accessing a dynamic event response plan as suggested by Masterlark in an effort to expedite and prioritize the network traffic. 

Consider claim 17, Wedig in view of Beliles discloses the method of claim 16, and Wedig further discloses wherein said smoke alarm data comprises a map related to a location of said smoke detector, (Wedig teaches, “the magnitude of the evacuation condition, the location(s) at which the evacuation condition is detected, the layout of the structure, etc.” See ¶ [0047]).

Consider claim 18, Wedig in view of Beliles discloses the method of claim 16, and Wedig further discloses wherein said smoke alarm data comprises data related to a fire type, (Wedig teaches, “[t]he magnitude of the evacuation condition can include an amount of smoke generated by a fire, an amount of heat generated by a fire, an amount of toxic gas in the air, etc.,” See ¶ [0049]).

Consider claim 19, Wedig in view of Beliles discloses the method of claim 16, and Beliles further discloses wherein said smoke alarm data comprises video captured by a camera of said second smoke detector, (Beliles teaches, “The data can be, for example, an audio data stream or a video data stream. In an embodiment of the invention, edge device 104 may be capable of detecting an abnormal condition, such as motion, alarms, smoke, a physical security breach, etc., via event/state change detector 204…” See ¶ [0022]).

Consider claim 20, Wedig in view of Beliles discloses the method of claim 16, and Beliles further discloses wherein said smoke alarm data comprises images captured by a camera of said second smoke detector, (Beliles teaches, “The data can be, for example, an audio data stream or a video data stream.” See ¶ [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arzelier teaches, (US 2018/0220373 A1) “method for control of data transmission in a wireless communication system includes receiving, by an application, from a modem, information indicative of a radio coverage condition, where a user equipment (UE) includes the application and the modem; based on the received information, determining that the UE is in an enhanced coverage state; and in response to the determining, controlling uplink data transmission by the modem to reduce power consumption of the UE.” See Abstract. “different data types or sub-types that could trigger transmission restrictions can include (but not limited to): … fire and life safety, or security and access)…” See ¶ 0084. Arzelier teaches, “the modem applies a transmission restriction on the data according to the instruction. For example, the application can instruct the modem to apply a transmission restriction on the data if the modem/device is in enhanced coverage level 1, 2, or 3. Accordingly, the modem does not send the specific data if the modem/device is in enhanced coverage level 1, 2, or 3.” See ¶ 0064.
Wedig (US 2015/0170503 A1) discloses a smoke detector including a smoke detection system including a smoke detector memory (para [0002], [0047] -Most homes, office buildings, stores, etc. are equipped with one or more smoke detectors. In the event of a fire, the smoke detectors are configured to detect smoke and sound an alarm. In alternative embodiments, sensory node 200 may include additional, fewer, and/or different components. Sensory node 200 includes sensor(s) 205, a power source 210, a memory 215, a user interface 220, an occupancy unit 225, a transceiver 230, a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER S KHAN/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see reference cited in the conclusion section for the prior art teaching of prioritize network communication: Arzelier.